Citation Nr: 0427928	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  01-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
bilateral plantar fasciitis with corns, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
epididymitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The record indicates that the veteran had active military 
service from March 1970 to March 1973, and from August 1974 
to August 1982.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 2000, by the St. Petersburg, Florida Regional Office 
(RO), which granted service connection for epididymitis, and 
assigned a 0 percent disabling rating, effective August 23, 
1999.  That decision also confirmed a noncompensable (i.e., 0 
percent) evaluation for chronic plantar fasciitis with corns.  
The veteran perfected a timely appeal of that decision.  By a 
rating action in November 2001, the RO increased the rating 
for bilateral chronic plantar fasciitis with corns from 0 
percent to 10 percent, effective July 6, 1998.  However, a 
claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, since the veteran has not indicated that he is 
content with this rating, the matter of an increased rating 
for bilateral chronic plantar fasciitis with corns remains in 
appellate status.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for epididymitis, the Board has characterized that 
issue in accordance with the holding of Fenderson v. West, 12 
Vet. App. 119 (1999).  

For reasons that will be set forth below, the issue of 
entitlement to an initial compensable rating for epididymitis 
will be addressed in the REMAND section following the Order.  


FINDINGS OF FACT

1.  The veteran has been apprised of the type of evidence 
needed to support his claim, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained by the RO.  

2.  The veteran's chronic bilateral plantar fasciitis with 
corns consistently has caused pain and discomfort on extended 
use, without X-ray evidence of abnormality associated with 
plantar fasciitis, chronic swelling, muscle atrophy, or other 
findings demonstrable of a bilateral feet injury which could 
be fairly characterized as moderately severe.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic bilateral plantar fasciitis with corns have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of August 2000, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for chronic plantar fasciitis with corns.  Only after that 
decision was promulgated did the RO, on August 30, 2001, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his or her 
possession that pertains to the claim.  The Board finds that 
VA's duties under the law and recently revised implementing 
regulations have been fulfilled.  The veteran was provided 
adequate notice of the evidence needed to substantiate his 
claim.  For example, the discussions in the August 2000 
decision appealed, the October 2001 statement of the case 
(SOC), the November 2001 rating decision, the April 2003 
supplemental statement of the case (SSOC), and the May 2004 
SSOC (especially when considered collectively) informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification `requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on August 30, 2001, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letter dated in August 2001, the veteran 
was provided with a detailed list of the types of evidence 
that would substantiate his claim; he was informed that it 
was his responsibility to make sure he provides all requested 
records pertaining to his claim.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the initial August 2000 rating decision 
on appeal (prior to the enactment of the VCAA) has not 
resulted in any prejudice to the veteran, in either the 
development or the merits of his claim, and, therefore, any 
such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  


II.  Factual background.

The service medical records reflect that the veteran began 
experiencing pain in both feet in 1974.  He veteran was seen 
in a podiatry clinic in March 1976 with complaints of painful 
lumps under the toes for several months; it was determined 
that those lumps were corns of the plantar aspect of the 
first digit of the right foot and third digit of the left 
foot.  Those corns were trimmed.  The records show that the 
veteran received ongoing clinical evaluation and treatment 
for problems with his feet; he was diagnosed with fallen 
arches, pes planus and bilateral plantar fascial strain.  A 
medical review board, conducted in March 1981, indicates that 
the veteran had complained of chronic pain in the arch and 
heel area for many years; he noted that the symptoms occurred 
after prolonged standing.  It was determined that the veteran 
had a Grade I pes valgoplanus deformity, with no evidence of 
degenerative joint disease or torsal coalition.  The 
pertinent diagnosis was chronic plantar fasciitis.  The 
veteran was referred to a Physical Evaluation Board in August 
1981, which confirmed the diagnosis of chronic plantar 
fasciitis.  

On his initial VA examination in September 1982, the veteran 
complained of pain and aching feet, particularly in the heels 
and plantar surfaces, with clavus over the dorsum of the 
little toes of both feet.  Examination revealed tenderness 
over the dorsum of the right and left little toes.  There was 
tenderness to pressure palpation on the left and right heel, 
and of the plantar surface of both feet.  There was a full 
range of motion.  X-ray study revealed slight hypertrophic 
osteoarthritic changes at both first metatarsopahangeal 
joints.  The pertinent diagnosis was plantar fasciitis of the 
right and left foot with clavus of the right and left little 
toes.  

Based upon the above clinical findings, in a rating action of 
September 1982, the RO granted service connection for chronic 
plantar fasciitis, bilaterally, with corns; a noncompensable 
evaluation was assigned, effective August 16, 1982.  

VA medical records from April 1983 to September 1997 reflect 
clinical evaluation and treatment for several disabilities, 
including complaints associated with plantar fasciitis.  A 
treatment report in December 1985 indicates that the veteran 
was seen with calluses and pain on the dorsum of the right 
foot in the area of the bilateral dorsal cutaneous nerve.  In 
April 1986, the veteran was seen for evaluation of calluses.  
During a VA examination in September 1997, the veteran 
reported constant pain in his feet with very little relief 
since 1980.  Examination revealed pes planus with enlargement 
of areas of the 1st metatarsal head, with bilateral corns of 
the 5th digit bilaterally.  There was tenderness in the arch 
areas upon palpation as well as range of motion of the 1st 
metatarsophalangeal joints, bilaterally.  There was a 
decreased range of motion of the 1st metatarsophalangeal 
joints, bilaterally.  There was an enlarged bone in the 
dorsal aspect of the 1st metatarsal head, bilaterally, with 
corns on the 5th digit.  The veteran had a pronated gait.  X-
ray study of the feet revealed degenerative joint disease of 
the MPJ, bilaterally.  The pertinent diagnoses were hallux 
valgus, helloma dorsum, flexible pes planus, and plantar 
fasciitis, bilaterally.  

On examination in August 1998, it was observed that the 
veteran had bilateral flat foot deformities.  When the 
veteran was not weight bearing, he seemed to partially 
reconstitute his arch bilaterally.  He had bilateral heel 
tenderness.  Tinel's sign posterior to the medial malleolus 
was negative.  Single heel raise test was performed and the 
veteran was able to sustain a single heel raise for at least 
two seconds on both feet.  There was no tenderness posterior 
to the medial malleolus.  Distally, he was neurovascularly 
intact.  Range of motion of the ankle was from 5 degrees of 
dorsiflexion to 40 degrees of plantar flexion on the left, 
and from 10 degrees of dorsiflexion to 45 degrees of plantar 
flexion on the right.  X-ray studies of the feet revealed 
bilateral pes planus deformities.  The veteran also had some 
mild spurring at the calcaneal tuberosity.  He also had 
moderate to severe degenerative arthrosis at the first 
metatarsal phalangeal joint, bilaterally.  The pertinent 
diagnoses were bilateral flexible flat feet deformities; 
probable chronic plantar fasciitis, both feet; severe first 
metatarsal phalangeal joint arthrosis, bilaterally, which is 
asymptomatic; and limited range of motion in the left ankle 
of unclear etiology.  The examiner stated that the veteran 
had bilateral flexible flat foot deformities, along with pain 
in the heels, bilaterally, most consistent with plantar 
fasciitis.  It was also noted that the veteran had valgus 
deformities, heel pain, as well as some difficulty with 
single heel raise.  

Private treatment reports, dated from September 1995 to 
August 1999, reflect evaluation and treatment for unrelated 
back and lung problems.  

Received in October 1999 were VA progress notes, dated from 
October 1998 to September 1999, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities.  During a clinical visit in July 1999, 
the veteran complained of pain in both feet upon ambulation 
for long periods.  Orthotics were dispensed with some 
improvements of his symptoms.  

The veteran was afforded a VA examination in October 1999, at 
which time he indicated that he had been having pain in both 
feet; he noted that the pain was exacerbated with running, 
jogging, and marching.  The veteran indicated that the pain 
initially occurred on an intermittent basis, but it started 
to progress and has become increasingly more frequent in 
nature.  The veteran also indicated that the pain occurred 
with prolonged standing.  It was noted that the veteran was 
given heel cups, which has helped the symptoms a little bit; 
he also uses metatarsal arch supports, secondary to his flat 
foot condition.  The veteran denied any cortisone injections 
or any surgeries to his feet, bilaterally.

Examination of the feet revealed a mild flatfoot deformity 
with recreation of the longitudinal arches on plantar flexion 
of the feet, bilaterally.  The veteran had evidence of a hard 
corn on the lateral aspect of the veteran's bilateral fifth 
toe.  There was no evidence of any drainage from those callus 
areas.  The veteran otherwise had no significant clinical 
hallux valgus deformities noted over the great toes.  The 
veteran had a significant amount of stiffness over the great 
toe metatarsophalangeal joint in the feet, bilaterally, with 
range of motion from 0 degrees to 25 degrees of flexion in 
the great toe metatarsophalangeal joints, bilaterally.  There 
was no significant hyperextension able to be obtained at the 
great toe metatarsophalangeals bilaterally.  There was also 
significant pain and crepitus with attempted motion of the 
great toe metatarsophalangeals bilaterally.  The veteran had 
pain on the plantar aspect of the feet bilaterally at he 
insertion of the plantar fascia onto the calcaneal 
tuberosity.  The veteran otherwise had no evidence of any 
tenderness over the posterior tibial tendon or peroneal 
tendons, bilaterally.  The veteran was otherwise 
neurovascularly intact in the feet, bilaterally.  

Radiographs of the veteran's bilateral feet revealed the 
presence of advanced first metatarsophalangeal joint 
arthritis in the great toes bilaterally.  There was 
significant joint space narrowing and subchondral sclerosis 
and osteophyte formation seen at the great toe 
metatarsophalangeal joints bilaterally.  The hallux valgus 
angle was less than 30 degrees in the great toes, 
bilaterally.  There were no acute osseous abnormalities or 
other degenerative changes noted.  The diagnoses were: 
bilateral foot plantar fasciitis; advanced bilateral great 
toe first metatarsophalangeal joint arthritis; and hard corns 
on the lateral aspect of the fifth toes, bilaterally.  

Received in September 2001 were VA progress notes, dated from 
September 2000 to August 2001, which reflect treatment for 
several disabilities unrelated to the issue on appeal.  These 
records do not reflect any complaints or treatment for 
plantar fasciitis.  

By a rating action of November 2001, the RO increased the 
evaluation for chronic bilateral plantar fasciitis with corns 
from 0 percent to 10 percent, effective July 6, 1998.  

VA outpatient treatment reports, dated from August 2001 to 
May 2002, show that the veteran continued to receive clinical 
evaluation and treatment for several disabilities, including 
his bilateral feet disorder.  The records show that the 
veteran was seen at a clinic in May 2002, with complaints of 
painful feet.  On clinical evaluation, the posterior tibia 
was 1 out of 4 bilaterally; the dorsalis pedis was 2 out of 4 
bilaterally.  Further clinical examination shows no 
interdigital maceration, swelling, or redness.  The pertinent 
diagnosis was flexible pes planus and degenerative 
osteoarthritis.  The examiner concluded that any kind of 
excessive activities required in the military would have 
aggravated the progression the bilateral feet disorder.  

Of record is a VA hospital report, dated in June 2003, which 
show that the veteran was admitted with a diagnosis of 
painful degenerative joint disease of the right foot.  The 
veteran underwent arthroplasty of the 1st metatarsophalangeal 
joint of the right foot with hernia implant; he also 
underwent arthroplasty of the 5th digit of the right foot, 
with partial removal of the toe.  During a follow up 
evaluation in July 2003, it was noted that the veteran was 
ambulating well with no discomfort.  Upon clinical 
examination, there was no swelling or redness.  The incision 
site was closed and there was a good range of motion at the 
first metatarsophalangeal joint.  

Received in October 2003 were VA progress notes, dated from 
December 2002 to October 2003, reflecting ongoing treatment 
for several disabilities, including follow up evaluations for 
bunionectomy of the right foot.  In August 2003, it was noted 
that the veteran was doing well and ambulating in closed 
shoes with no discomfort postsurgically.  On examination, 
there was a good range of motion with no swelling or redness.  
Similar findings were reported in September 2003.  

On VA examination in March 2004, the veteran related a 
history of developing bilateral acquired flatfoot deformity 
secondary to physical training in service in 1977.  He 
reported receiving treatment at the VA with anti-inflammatory 
agents and bilateral arch supports.  The veteran reported 
progressive difficulty with development of a bunion on the 
right foot, and undergoing a bunionectomy in 2003.  The 
veteran indicated that he had not lost any time from work as 
a result of his bilateral feet conditions.  The veteran noted 
that household chores that require standing for protracted 
periods of time or walking long distances increased his 
bilateral feet pain, right greater than left.  The veteran 
complained of a burning pain along the medial instep, worse 
with standing for protracted periods of time or walking long 
distances.  On examination, the veteran was in no apparent 
acute distress.  He had normal heel-toe gait mechanics 
without the aid of an orthopedic assistive device.  

Examination of the right foot revealed a 1+ effusion of the 
first MTP with marked loss of range of motion, with 
dorsiflexion measured at 5 degrees, and plantar flexion of 10 
degrees.  In the standing position, the veteran had bilateral 
pes planovalgus deformity with the heel in the normal 
position.  The veteran had inversion measured at 10 degrees, 
and eversion of 10 degrees.  Calf circumference was 36 cm on 
the right, and 37 cm on the left.  Achilles reflexion was 1+, 
bilaterally.  Neurovascular status to the right foot was 
intact.  Examination of the left foot also revealed pes 
planovalgus deformity in the standing position with hindfoot 
in neutral position.  There was no evidence of plantar 
callosities or transfer lesion.  The veteran had a good range 
of motion of first metatarsophalangeal joint with 10 degrees 
of plantar flexion and 10 degrees of dorsiflexion.  Inversion 
was 10 degrees, and eversion was 10 degrees.  Neurovascular 
status to the left foot was intact.  X-ray study of the left 
foot revealed hallux valgus deformity and severe 
osteoarthritis of the first metatarsophalangeal joint; the 
right foot had radiographic changes consistent with a 
bunionectomy, and severe osteoarthritis of the first 
metatarsophalangeal joint.  The clinical impression was 
bilateral pes planus deformities with loss of range of motion 
of the subtalar joints, moderate.  In an addendum, dated in 
April 2004, the examiner stated that the veteran's status 
post bunionectomy of the right foot with severe 
osteoarthritis of the first metatarsophalangeal joint was 
directly related to the service-connected pes planus 
deformity.  

Received in May 2004 were VA treatment reports, dated from 
August 2003 to November 2003, reflect clinical evaluation and 
treatment for unrelated disabilities.  


III.  Legal analysis.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

The veteran's bilateral plantar fasciitis is currently rated 
under the code pertaining to foot injuries, 38 C.F.R. 
§ 4.71a, Code 5284, which provides that moderate foot injury 
is rated 10 percent disabling.  A moderately severe foot 
injury warrants a 20 percent rating, and severe foot injury 
merits assignment of a 30 percent rating.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A longitudinal review of the evidence with respect to the 
veteran's feet discloses that he has complained of a 
symptomatic condition over the years.  The Board finds that 
the veteran's service connected disability from plantar 
fasciitis with corns is manifested primarily by pain and 
burning along the medial instep, particularly on prolonged 
weight bearing.  VA outpatient clinic notes over the years 
show treatment for symptoms diagnosed as plantar fasciitis 
for which the veteran has been prescribed medication and 
orthotic devices, including heel inserts, arch supports and 
anti-inflammatory agents.  On most recent VA examination in 
March 2004, the veteran appeared to have no significant 
objective findings associated with plantar fasciitis.  The 
examiner reported findings of pes planovalgus deformity in 
the standing position.  However, there were no clinical 
findings of marked deformity, accentuated pain on 
manipulation and use, or plantar callosities.  

The Board notes that the above examination reported a 
clinical impression of bilateral pes planus deformities with 
loss of range of motion of the subtalar joints; hallux valgus 
deformity, left foot with osteoarthritis, first 
metatarsophalangeal joint; and status post bunionectomy, 
right foot with severe osteoarthritis of the first 
metatarsophalangeal joint with arthritis.  However, it is 
noteworthy that in an addendum, dated in April 2004, the 
examiner stated that "it is felt with a reasonable degree of 
medical probably it is just as likely as not that the 
veteran's status post bunionectomy of the right foot with 
severe osteoarthritis of the first metatarsophalangeal joint 
is directed related to his pes planus deformity."  The Board 
further points out that service-connection has been 
established for bilateral pes planus and arthritis of first 
metatarsal-phalangeal joints.  Consequently, the objective 
clinical findings reported during the recent VA examination 
are exclusively attributed to the pes planus condition.  
There is no indication that the veteran has moderately severe 
disability due to his service-connected plantar fasciitis.  
Thus, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5284 for 
the service-connected bilateral plantar fasciitis, with 
corns.  

The Board must also address the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2003).  See DeLuca, supra.  However, the 
veteran has pointed to no manifestations of his disability 
which would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and 4.45 (2003).  While the veteran 
has described pain, it has not been associated with motion of 
the feet or any joint as contemplated by the above 
provisions.  Rather, the veteran's pain has primarily been 
associated with pressure on the plantar surface of the feet.  
His pain has been described as burning, and is associated 
with standing still as well as walking.  Accordingly, the 
Board finds insufficient evidence to warrant a higher 
disability evaluation on the basis of additional functional 
loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 (2003).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  

The veteran indicates that he experiences pain with prolonged 
periods of walking or standing.  He has not, however, alleged 
that he has missed work as a result of the disability at any 
time during the period pertinent to this claim.  IN fact, 
during the most recent VA examination in March 2004, the 
veteran indicated that he has lost no time off from work in 
the last year as a result of his bilateral feet condition.  
Moreover, the evidence shows that the veteran has not 
required hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  

Finally, the Board has considered the doctrine of reasonable 
doubt, but determined that it is not for application because 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

An evaluation in excess of 10 percent for chronic bilateral 
plantar fasciitis with corns is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran essentially contends that his 
service-connected epididymitis is worse than the 
noncompensable evaluation currently assigned.  

The Board notes that the RO granted service connection for 
epididymitis and assigned a noncompensable disability 
evaluation under the analogous Diagnostic Code 7525 
pertaining to epididymo-orchitis.  According to the 
applicable diagnostic code, chronic epididymo-orchitis is 
rated based upon impairment resulting from a urinary tract 
infection.  38 C.F.R. § 4.115(b), Code 7525 (2003).  

Evidence that a urinary tract infection requires long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management warrants the grant of a 10 
percent disability rating.  38 C.F.R. § 4.115(a) (2003).  
Evidence that a urinary tract infection has resulted in a 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
continuous intensive management will result in the assignment 
of a 30 percent disability evaluation.  Id.  

VA treatment reports, dated from August 2003 to November 
2003, reflect that the veteran was seen in September 2003 for 
complaints of frequent episodes of intermittent left scrotal 
pain, tender to touch but not associated with swelling.  In 
October 2003, the veteran underwent circumcision.  When seen 
in November 2003, the veteran continued to have intermittent 
episodes of scrotal pain, left greater than right.  The 
examiner noted that although there was no distinct 
"beading" of the epididymis, it was his opinion that the 
possibility of tuberculous epididymitis may have existed in 
the past; it was recommended that the veteran undergo an 
excisional biopsy.  

The record indicates that, on the occasion of a recent VA 
examination in January 2004, the only pertinent clinical 
finding reported that the genitalia were normal.  The 
diagnosis was epididymitis, chronic.  The examiner referred 
to a genitourinary examination; the claims file, however, 
does not presently contain a copy of this examination report.  
Significantly, it is the opinion of the Board that the 
current clinical findings are not sufficient for evaluation 
of the disorder under Diagnostic Code 7525.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  38 U.S.C.A. § 5103A (West 2002); Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board 
concludes that additional VA examinations would provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim for entitlement to an initial 
compensable evaluation for epididymitis can be made.  38 
C.F.R. §§ 3.326, 3.327 (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records referable 
to treatment of his service-connected 
epididymitis from August 1999 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate the claims file copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

2. The RO should then arrange for the 
veteran to be afforded a VA genitourinary 
examination to determine the current 
severity of his epididymitis.  The claims 
file, and a copy of the rating criteria 
applicable to the veteran's claim, must 
be made available to the examiner for 
review in conjunction with the 
examination.  Any indicated studies 
should be performed.  The examiner should 
describe in detail all 
restrictions/impairment due to the 
epididymitis.  The examiner must address 
any symptoms and/or complaints concerning 
urinary frequency (at night and during 
the day), and give an opinion as to 
whether any such symptoms and/or 
complaints comport with clinical findings 
(and are indeed due to the epididymitis).  
The examiner must explain the rationale 
for all opinions given.  

3.  Following completion of the above 
development, the RO should re-adjudicate 
the issue of entitlement to an initial 
compensable evaluation for epididymitis.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



